DENY and Opinion Filed October 25, 2019




                                          S   In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                       No. 05-19-00965-CV

                   JOHN CHOWDHURY, Appellant
                              V.
WELLS FARGO BANK NA AND KINGDOM GROUP INVESTMENTS, INC., Appellees

                         On Appeal from the 44th Judicial District Court
                                     Dallas County, Texas
                              Trial Court Cause No. DC-17-17302

         MEMORANDUM OPINION ON MOTION TO REDUCE
                  SUPERSEDEAS BOND
                 Before Chief Justice Burns, Justice Whitehill, and Justice Nowell
                                 Opinion by Chief Justice Burns
       Before the Court is appellant’s motion to reduce the supersedeas bond. In his motion to

reduce the amount of the bond, appellant asserts the trial court set the bond in the amount of

$180,000 at a hearing conducted on July 30, 2019. Appellant attaches to his motion as an exhibit

an Income Statement and Affidavit of Net Worth. In the response to the motion, appellees state a

“written order setting the bond was not submitted to the trial court; and hence, no bond has been

established or filed.”

       Rule 24.4(a) authorizes an appellate court to review a supersedeas bond for the following

purposes: (1) the sufficiency or excessiveness of the amount of security; (2) the sureties on a bond;

(3) the type of security; (4) the determination whether to permit suspension of enforcement; and

(5) the trial court’s exercise of discretion in ordering the amount and type of security. TEX. R.
APP. P. 24.4(a). The grounds for review may be based both on conditions as they existed at the

time the trial court signed the order and on changes in those conditions afterward. Id. 24.4(b);

G.M. Houser, Inc. v. Rodgers, 204 S.W.3d 836, 840 (Tex. App.—Dallas 2006, no pet.). Following

its review, an appellate court may require that the amount of a bond be increased or decreased and

that another bond be provided and approved by the trial court clerk. Id. 24.4(d). It may also

require other changes in the trial court’s order. Id.

       Although appellant asks that the bond be reduced, the record before this Court does not

contain a signed order setting the supersedeas bond. Without an order, there is nothing before this

Court to review. Accordingly, we deny appellant’s motion to reduce the supersedeas bond.




                                                    /Robert D. Burns, III/
                                                    ROBERT D. BURNS, III
                                                    CHIEF JUSTICE


190965F.P05




                                                 –2–